DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 9/21/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2014/0300914) in view of Kato (US 2016/0162227).
(1) regarding claims 1 and 5:
Yamazaki ‘914 discloses an information processing apparatus (100 in Fig. 1 and paragraph [0023]) including an application installed to generate a virtual printer (paragraph [0043]), and performing operations by executing the application, the operations comprising: 
registering a name of a physical printer that responded to a request of searching for a printer (paragraph [0088], where a new physical printer is registered by the system when “new creation” is selected by the user);
 Yamazaki ‘914 discloses all the subject matter as described above except receiving a request of searching for a printer after the registration; and 
responding to the received request of searching for a printer with predetermined information in combination with the registered name of the physical printer.
However, Kato ‘227 teaches receiving a request of searching for a printer after the registration (paragraph [0029]-[0031], where the user performs a search for printers which are already the name of printers are already saved in the system); and 
responding to the received request of searching for a printer with predetermined information in combination with the registered name of the physical printer (paragraph [0030]-[0031], where after searching for the printer, the name of the printer will be return in response to the search on a list of printers).
Having a system of Kato ‘227 reference and then given the well-established teaching of Yamazaki ‘914 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamazaki ‘914 to include the limitations as taught by Kato ‘227 because a print system is configured to notify that a print plug-in is in a disabled state or to install a print plug-in in an enabled state therein from the beginning, so that the print system highly convenient for users can be provided (paragraph [0087)).

(2) regarding claims 2 and 6:
Yamazaki ‘914 further discloses wherein the responding includes responding with the predetermined information in combination with the registered name of the physical printer as a name of the virtual printer (paragraph [0054], where he information of the printer is obtained along with the physical name and virtual name of the printer).

Allowable Subject Matter
Claims 3-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claims 3 and 7 disclose the unique and distinct limitations of “wherein the predetermined information indicates that a device performing the responding is a virtual printer”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
B. Claims 4 and 8 disclose the unique and distinct limitations of “wherein the predetermined information is a device name of the information processing apparatus”, either alone or in combination, the applied prior art does not teach the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675